Title: Enclosure: Papers on Spain Received from Edmond Charles Genet, I, [2 July 1793]
From: Genet, Edmond Charles
To: Jefferson, Thomas


EnclosuresPapers on Spain Received from Edmond Charles GenetI
  
Note on the principles of Spain relative to the navigation of the Missisipi.
There must be in the records of the Secretary of state of the US. a letter from Vergennes to Mr. Jay dated the 6th. Sep. 1782, with a Memoir of that Minister of foreign affairs, the object of which was to engage the US. not to think of the navigation of the Missisipi, and to leave things on the footing which existed then, which exists yet, and which probably will exist a long time if the US. do not take energetic measures to change it. This step of the Minister of foreign affairs was taken at the instigation of Spain, whose invariable principles are contained in the extract, here subjoined, from a Report of Montmorin to Vergennes.
‘The Cabinet of Madrid, Monsr. le Comte, thinks it has the greatest interest not to open the Missisipi to the Americans, and to disgust them from making establishments on that river, as they would not delay to possess themselves of the commerce of New Orleans and Mexico, whatever impediments should be opposed to their progress, and that they would become neighbors the more dangerous for Spain, as even in their present weakness they conceive vast projects for the conquest of the Western shore of the Missisipi.’
Montmorin adds ‘that Spain is decided to make the savages a barrier between her possessions and those of the Americans, that it would oppose if necessary, other obstacles to their progress, and that his M.C.M. could not give to his Catholic Majesty a greater proof of his attachment, than in employing his influence in the US. to divert their views from the navigation of the Missisipi.’

The court of France conformed itself constantly to this insinuation, as is proved by the instructions which it gave to all it’s Ministers with Congress.
